On October 19, 1994, it was ordered that for the felony offense of Mitigated Deliberate Homicide, the defendant is sentenced to a term of forty (40) years in the Montana State Prison. The defendant is hereby certified as dangerous, for purposes of probation and parole. Should the defendant eventually qualify for parole, a condition thereof shall be that he reimburse Violet Foss for the funeral expenses incurred by her for the victim. The defendant is granted credit for all time incarcerated prior to and after conviction. The Sheriff shall calculate and certify this information to the Prison administration.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Chad Wright, legal intern of the Montana Defender Project. The state was represented by Deborah F. Butler, deputy county attorney from Bouder.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Chad Wright, legal intern of the Montana Defender Project for representing Mark Duffin in this matter and also Deborah F. Butler for representing the State.